UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BRETT AMARAL,

                       Plaintiff,

                       v.                            Case No. 1:21-mc-00041 (TNM)

 UNITED STATES OF AMERICA,

                       Defendant.


                                    MEMORANDUM OPINION

       The Drug Enforcement Agency seized, then forfeited, $118,763.00 from Brett Amaral.

He moved this Court to set aside the forfeiture under 18 U.S.C. § 983(e), arguing the

Government failed to provide him adequate notice of its administrative forfeiture proceedings.

See Mot. to Set Aside Administrative Forfeiture (Amaral’s Mot.), ECF No. 1. The Government

voluntarily rescinded the disputed declaration of forfeiture. It now moves to dismiss Amaral’s

motion or transfer the case elsewhere. See Memo. in Support of Mot. to Dismiss (“Mot. to

Dismiss”), ECF No. 14-1. Considering the parties’ submissions, the Court finds this dispute is

moot and therefore must be dismissed for lack of subject-matter jurisdiction.


                                                I.


       Amaral was arrested during a traffic stop. At the arrest, officers from the Westport,

Massachusetts Police Department seized $118,763.00 from Amaral’s vehicle and from a hotel

room he had rented nearby. See Rashid Decl. 2, ECF No. 14-2. The DEA later obtained a

federal search warrant and seized the currency. Id. The DEA tried to notify Amaral of the

seizure by mailing several notices to his known addresses and by posting a notice on
Forfeiture.gov. See id. at 3–7; see also 19 U.S.C. § 1607(a) (requiring publication of notice of

seizure and intention to forfeit); 18 U.S.C. § 983(a)(1)(A) (providing notice requirements for

nonjudicial forfeiture); 28 C.F.R. § 8.9 (establishing regulations governing notice of nonjudicial

forfeiture). When Amaral did not object, the DEA administratively forfeited the currency and

issued a Declaration of Forfeiture. See Mot. to Dismiss, Ex. 27.

       Amaral apparently never received those notices. That’s because from November 2017

until July 2020 he was incarcerated in Massachusetts on unrelated state armed robbery charges.

Amaral’s Mot. 1–2. After discovering the DEA had forfeited the currency, Amaral filed his

Motion to Set Aside Administrative Forfeiture under 18 U.S.C. § 983(e). The DEA then

voluntarily rescinded its initial Declaration of Forfeiture, see Mot. to Dismiss, Ex. 28

(Rescindment of Declaration of Forfeiture), and reinitiated administrative forfeiture proceedings,

see id., Ex. 29 (Notice of Seizure of Property and Initiation of Administrative Forfeiture

Proceedings). The DEA told Amaral he could contest this second forfeiture in two ways: (1)

petition for remission or mitigation with the DEA’s Forfeiture Counsel; and/or (2) file a “claim”

to obtain judicial review of the forfeiture. See id., Ex. 29 at 1–2. Amaral chose only path (1)—

he timely petitioned for remission/mitigation, see id., Ex. 32, which the DEA considered and

denied, see id., Ex. 35 (Petition Denial).

       Shortly later, the Government moved to dismiss this case. It says the Court lacks subject-

matter jurisdiction over Amaral’s motion because he failed to file a timely claim challenging the

administrative forfeiture, Mot. to Dismiss 9, and because the DEA’s voluntary rescission of the

first Declaration of Forfeiture moots the controversy, id. at 10. Alternatively, the Government

argues the case should be dismissed for improper venue or else transferred to the District of




                                                 2
Massachusetts. Id. at 12–15. The parties have submitted responsive briefing and the motion is

ripe for resolution.


                                                 II.


        A defendant may seek dismissal of a civil action on grounds that the Court lacks subject-

matter jurisdiction to resolve the plaintiff’s claims. See FED. R. CIV. P. 12(b)(1). As the

plaintiff, Amaral bears the burden of establishing the Court has jurisdiction to hear his motion.

See Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015). To that end, the Court accepts as true

any well-pled factual allegations in Amaral’s motion, see Wright v. Foreign Serv. Grievance Bd.,

503 F. Supp. 2d 163, 170 (D.D.C. 2007), and will draw any reasonable inferences from those

facts in his favor, see Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008).

        Federal courts have limited jurisdiction. To invoke that jurisdiction, a plaintiff must

establish the “irreducible constitutional minimum of standing”—an injury-in-fact traceable to the

defendant’s conduct and likely redressable by a favorable judicial decision. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992). That requirement persists throughout litigation, meaning

the “personal interest that must exist at the commencement of the litigation [] must continue

throughout its existence.” Arizonans for Off. Eng v. Arizona, 520 U.S. 43, 68 n.22 (1997).

When “events have so transpired that [a favorable] decision will neither presently affect the

parties’ rights nor have a more-than-speculative chance of affecting them in the future,” a case

becomes moot. Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir. 1990). And “[w]hen a

case is moot, a federal court is without jurisdiction to decide it.” Mittleman v. Postal Regul.

Comm’n, 757 F.3d 300, 303 (D.C. Cir. 2014).




                                                 3
                                                 III.

       The question before this Court is thus whether a favorable decision could provide Amaral

the relief he seeks in his § 983(e) motion. The answer to that question depends on two factors:

(1) the relief available to a § 983(e) movant and, (2) whether Amaral has already obtained that

relief. The Court considers each in turn.

       First, the scope of relief Amaral could obtain. Section 983(e) authorizes “[a]ny person

entitled to written notice in [a] nonjudicial civil forfeiture proceeding” to “file a motion to set

aside a declaration of forfeiture.” 18 U.S.C. § 983(e)(1). Federal courts are directed to grant

such a motion if “(A) the Government knew, or reasonably should have known, of the moving

party’s interest and failed to take reasonable steps to provide such party with notice; and (B) the

moving party did not know or have reason to know of the seizure within sufficient time to file a

timely claim.” Id. (emphasis added). If those two conditions are satisfied, “the court shall set

aside the declaration of forfeiture as to the interest of the moving party.” Id. § 983(e)(2)(A). But

that remedy is “without prejudice to the right of the Government to commence a subsequent

forfeiture proceeding.” Id. Even if the applicable statute of limitations has run, the Government

may reinitiate nonjudicial—administrative—forfeiture proceedings “within 60 days of the entry

of the order granting the motion.” Id. § 983(e)(2)(B)(i).

       Second, whether Amaral has already obtained that relief. Amaral filed this motion to

contest the Government’s March 2018 Declaration of Forfeiture. He asked “that the

administrative forfeiture of [his] funds [be] set aside.” Proposed Order, ECF No. 4. Soon after,

the Government voluntarily rescinded the Declaration of Forfeiture and reinitiated administrative

proceedings with proper notice to Amaral. That is, the Government “set aside the declaration of

forfeiture as to the interest of the moving party.” Id. § 983(e)(2)(A). Amaral then received a




                                                   4
new notice directing him to file a petition for remission/mitigation, to file a claim, or to file

both—the standard avenues for relief in a properly-noticed nonjudicial forfeiture proceeding.

See id. § 983(a)(2); 28 C.F.R. §§ 8.10, 9. Amaral was thus put in exactly the same position he

would have been in had this Court granted his § 983(e) motion and entered his proposed order.

So a favorable decision “will neither presently affect [Amaral’s] rights nor have a more-than-

speculative chance of affecting them in the future.” Clarke, 915 F.2d at 701; see also 13B

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 3533.2 (3d ed. 2021)

(listing as an example of mootness a case in which “the defendant . . . undertakes independent

action that seems to accord complete relief”). The action is straightforwardly moot.

         In reaching this conclusion, the Court follows clear Circuit precedent. Consider

Mittleman. In that case, plaintiffs challenged the proposed closure of certain U.S. Post Offices as

violating mandatory statutory protocols. Mittleman, 757 F.3d at 302–03; see also 39 U.S.C.

§ 404 (establishing procedural requirements). The D.C. Circuit held one subset of plaintiffs’

claims was moot because the Postal Service “had decided to keep [one] office open, albeit with

reduced hours.” Id. at 303. That action had “the practical effect of rescinding [the USPS’s] 2011

decision to close.” Id. (cleaned up). The plaintiffs therefore “received all the relief they sought

[and] their petition [was] moot.” Id. Just the same here—the DEA’s voluntary rescission of the

2018 Declaration of Forfeiture afforded Amaral “all the relief” he sought. So here, as in

Mittleman, the action must be dismissed as moot for lack of subject-matter jurisdiction. 1 See id.

         Amaral’s Opposition fails to mention the Government’s mootness argument. See Opp’n

to Mot. to Dismiss, ECF No. 15. “[I]f a party files an opposition to a motion and therein



1
 Because the Court finds it lacks subject-matter jurisdiction to adjudicate Amaral’s motion, it will not reach the
Government’s alternative arguments over venue. See BYD Co. Ltd. v. All. For Am. Mfg., — F. Supp. 3d —, 2021
WL 3472386, at *4, n.3 (D.D.C. Aug. 6, 2021).


                                                         5
addresses only some of the movant’s arguments, the court may treat the unaddressed arguments

as conceded.” Wannall v. Honeywell, Inc., 775 F.3d 425, 428 (D.C. Cir. 2014); see also Harris

v. CitiMortgage, Inc., 878 F. Supp. 2d 154, 163 (D.D.C.2012) (“Because this response fails to

address defendants’ assertions, it concedes them.”); Day v. D.C. Dep’t of Cons’r & Regul. Affs.,

191 F. Supp. 2d 154, 159 (D.D.C.2002) (“If a party fails to counter an argument that the

opposing party makes in a motion, the court may treat that argument as conceded.” (cleaned

up)). By failing to respond to the Government’s mootness argument, Amaral has conceded the

point. That concession alone is fatal to his motion.

                                                IV.

       The parties spend a significant portion of their briefing discussing whether Amaral’s

failure to file a claim in the second administrative forfeiture deprives this Court of subject-matter

jurisdiction to review that proceeding. The Court will not address those arguments. Amaral

filed just one motion seeking to set aside the 2018 forfeiture; he has not filed another motion

challenging the more-recent forfeiture proceeding nor has he sought leave to amend his original

motion. Cf. FED. R. CIV. P. 15(a)(2) (authorizing a party to “amend its pleading” with “the

court’s leave”). This Opinion therefore does not address the merits of any challenge Amaral

might raise about the more-recent forfeiture.

       That said, the Court notes that failure to file a claim usually precludes judicial review in

this Circuit. See, e.g., Malladi Drugs & Pharms., Ltd. v. Tandy, 552 F.3d 885, 890 (D.C. Cir.

2009) (“Having waived its opportunity for judicial forfeiture proceedings during the

administrative process, [a § 983(e) movant] may not now attempt to correct its choice of remedy

in federal court.”). Should Amaral challenge the DEA’s more-recent forfeiture he will likely run

headlong into that unfavorable precedent.




                                                  6
                                                V.


         For these reasons, the Defendant’s Motion to Dismiss will be granted. The Defendant’s

alternative Motion to Transfer will be denied as moot. Plaintiff’s Motion to Set Aside Forfeiture

will be dismissed without prejudice for lack of subject-matter jurisdiction. A separate order will

issue.



                                                                          2021.11.01
                                                                          16:33:05 -04'00'
Dated: November 1, 2021                              TREVOR N. McFADDEN, U.S.D.J.




                                                7